HEDRICK, Judge.
Defendant argues that the District Court’s order on 6 January 1982 did not contain sufficient findings of fact and conclu*314sions of law to sustain its award under N.C. Gen. Stat. § 50-13.4. The pertinent sections of the statute, N.C. Gen. Stat. § 50-13.4(c), (d) and (e), read as follows:
(c) Payments ordered for the support of a minor child shall be in such amount as to meet the reasonable needs of the child for health, education, and maintenance, having due regard to the estates, earnings, conditions, accustomed standard of living of the child and the parties, the child care and homemaker contributions of each party, and other facts of the particular case.
(d) Payments for the support of a minor child shall be ordered to be paid to the person having custody of the child or any other proper person, agency, organization or institution, or to the court, for the benefit of such child.
(e) Payment for the support of a minor child shall be paid by lump sum payment, periodic payments, or by transfer of title or possession of personal property of any interest therein, or a security interest in or possession of real property, as the court may order. In every case in which payment for the support of a minor child is ordered and alimony or alimony pendente lite is also ordered, the order shall separately state and identify each allowance.
Under the above statutory language, a court when entering an order for support, should take into account the needs of the child, the resources of the parties and any other facts relevant to the case. In the present case, the District Court, before entering the original order for support on 29 October 1980, made these pertinent findings:
3. That the Defendant is the supporting spouse and the Plaintiff is the dependent spouse, based on the current position of the parties, with the Plaintiff pursuing her education full time; that said education will be finished by September 1981 at the latest;
4. That the Defendant is employed full time at Dupont, earning a salary of $1,320.00 month take home pay.
*315The court then ordered defendant husband to pay plaintiff wife $422.00 per month in alimony and $160.00 per month for the support of their minor child. The court also ordered that the plaintiff wife should maintain the mortgage payments on the marital home.
Without any additional findings as to the parties’ employment status, their incomes or other financial resources or as to the needs of the child, the court found on 4 January 1982 that the plaintiff was no longer in need of alimony. However, the court proceeded to order that the defendant “pay the sum of $422.00 on the mortgage payments which are in arrearage which constitutes the alimony that he has owing to Martha McCall and that he shall continue to pay the mortgage payments on the home owned by the parties. . . .” (Emphasis added.) As allowed by N.C. Gen. Stat. § 5043.4(e), the court granted possession of the home to the child for support and entitled the plaintiff mother to reside therein.
From our examination of the District Court’s order, the relevant statute and the remainder of the record, we are unable to determine whether the lower court intended to order payment on the mortgage as alimony or as child support. On one hand, the court terminated alimony payments. On the other hand, it reinstituted those payments as payable toward the mortgage on the marital home, which it set over for the support of the child. However, it does seem clear that the original order’s provision for $160.00 per month in child support was intended to stand since the subsequent modification stated that all previous orders should remain in full effect.
We hold the findings of the court were not sufficient to support the conclusions and the award ordered. Therefore, we remand the case to the District Court for more definitive findings as to the needs and resources of the parties affected as well as what the court intended to set out as appropriate child support.
Remanded.
Judges Johnson and Eagles concur.